DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,946,587 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2022 was filed after the mailing date of the non-Final Office Action on 4/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 5/19/2022 has been entered.  Applicant’s arguments with respect to claims 1 and 10 has been fully considered and is persuasive.  The rejection of the claim has been withdrawn in light of the Terminal Disclaimer filed 5/19/2022.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 are allowable for requiring:
“…the plasticization section rotating the flat screw to thereby guide the molten material, which is a plasticized thermoplastic material, to the nozzle through the groove, a depth of a first groove, which is a part of the groove, being greater than a depth of a second groove, which is a part of the groove and is located closer to a center of the flat screw than the first groove.”
The closest prior art of record, Stubenruss (US 2017/0210069 A1), teaches a three-dimensional modeling apparatus (Figure 1) comprising: a nozzle (outlet 34) that ejects a molten material (32); a plasticization section which includes a flat screw (spiral conveyor 10 in Figures 1, 3-4) having a groove extending in a first volute shape (as shown in Figure 4, conveyor 10 is shown to have a spiral pattern), a driving motor that rotates the flat screw (Paragraph 0004; the conveyor is actuated by a drive motor), and a screw facing section (heating plate 26), the plasticization section rotating the flat screw to thereby guide the molten material (Paragraph 0005), which is a plasticized thermoplastic material, to the nozzle through the groove (Paragraph 0023; the plastic melts and flows toward the inlet 38 from the cylindrical channel); and an ejection control mechanism (plunger 460 in Figure 11) that is disposed in a flow path between the flat screw and the nozzle (as shown in Figure 11; plunger 460 is between conveyor 412 and nozzle 434), and controls an outflow of the molten material from the nozzle (Paragraph 0041).  
However, Stubenruss neither teaches nor suggests, the depth of a first groove, which is a part of the groove, being greater than a depth of a second groove, which is a part of the groove and is located closer to a center of the flat screw than the first groove.  In fact, the flat screw of Stubenruss has the same depth over the entire length of the groove (as shown in Figures 1 and 8) and serve merely to enable flow of material toward the outlet opening to be improved.  As disclosed in the current application, the apparatus as claimed provides improvement in ejection timing of material from a nozzle while maintaining high precision (paragraph 0004 of the instant Specification).  This benefit is realized by the specific structure of the plasticization section as described above, which guides materials (e.g. molten material) through the grooves of the flat screw as it rotates allowing control an outflow from the nozzle.
Claims 2-11 are allowable at least for depending on claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/26/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715